Citation Nr: 1212426	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical spine arthritis, to include as secondary to service-connected neuropathy of the left spinal accessory nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO in Detroit, Michigan, which denied service connection for cervical spine arthritis, to include as secondary to service-connected neuropathy of the left spinal accessory nerve.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a November 2008 hearing at the RO.  A transcript has been associated with the file.  The Board remanded this case in February 2009 and June 2010.  It returns now for appellate consideration.

The Veteran also appealed the issue of service connection for irritable bowel syndrome.  While this case was on remand, the RO granted service connection in an October 2011 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue has been resolved and is not in appellate status.  


FINDING OF FACT

The Veteran's cervical spine arthritis was not caused or aggravated by the service-connected left spinal accessory nerve impairment, caused or aggravated by service, or manifest within one year of separation from service.
CONCLUSION OF LAW

The Veteran's cervical spine arthritis was not caused or aggravated by a service-connected disability, was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran contends that he has a cervical spine disability, diagnosed as cervical spine arthritis, as a result of his service-connected left spinal accessory nerve impairment.  For the reasons that follow, the Board finds that the cervical spine arthritis was not caused or aggravated by the service-connected left spinal accessory nerve impairment, caused or aggravated by service or manifest within one year of separation from service.  The Board concludes that service connection is not warranted.

Service connection on a direct basis may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  The Veteran's claim was filed in July 2005.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice- connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The Veteran's July 2005 claim indicates that he had pain and cramping in his neck, shoulder and arm on the left side as part of his impairment due to his service-connected left spinal accessory nerve neuropathy.  The RO reviewed the Veteran's medical records and found that he bore a diagnosis of cervical spine arthritis.  The RO inferred that the Veteran was claiming service connection as secondary to the left spinal accessory nerve disability.  

In his May 2006 Notice of Disagreement, the Veteran asserted that he was placed on profile during service for the arthritis with accompanying paresthesias to the left side of the neck and radiculopathy into the left upper extremity.  

The Veteran's April 2007 Substantive Appeal included a statement that the Veteran had become ill with a severely swollen neck during service in January 1960.  He was treated for a cervical abscess.  The Veteran was hospitalized for an extended period for treatment.  The Veteran complained of lack of sensation on the left side of his face.  He reported that the surgeon advised him that the facial nerve had been "nicked" during surgery and that he could expect the feeling to return eventually.  He contends that it never did.  He reported instead that he developed an inability to move his left arm and pain in the left side of his neck and shoulder.  He developed neurological complications associated with injury to the left spinal accessory and long thoracic nerves.  He was transferred to Walter Reed Army Hospital, where damage to the 7th and 11th cranial nerves was noted.  He reported that the doctors indicated that the lack of ability to engage the muscles controlled by those nerves would become more bothersome.  

The Board notes that, despite the Veteran's contentions, none of the service treatment records reveal degenerative arthritis, suspected or diagnosed, of the cervical spine and that the neurological impairment was not as extensive.  The Veteran had extensive evaluation during service with prolonged treatment in the region of the cervical spine.  A February 1960 x-ray of the cervical spine was negative.  A January 1960 neurology note states that the 11th nerve after the branch to the sternomastoid had a lesion, probably related to surgery.  The clinical examination portion indicates that the 7th nerve was normal.  A March 1960 neurology note indicates neuropathy of the left spinal accessory and long thoracic nerves with complete paralysis of the sternomastoid, trapezius and serratous anterior.  The Veteran had winging of the left scapula and atrophy of the trapezius.  A May 1960 neurology note indicates that a recent EMG showed multiple polyphasic units in the upper trapezius, which was unclear whether the results represented regeneration of the main trunk of the accessory nerve or regeneration of an independent branch off the cervical plexus.  The Veteran underwent physical therapy in June 1960 and was given a P-3 profile.  The Veteran's Physical Profile Serial (PUHLES) was performed at his October 1960 separation from service physical examination.  The Veteran received a 1 in the category of "P," physical capacity or stamina.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service)).  A November 1960 note indicates that the Veteran had been reevaluated and given a P-2 profile at a prior visit.  At that time, the Veteran's profile was discontinued.  

The Veteran filed a claim for compensation benefits at separation from service.  He was seen for a December 1961 VA examination.  The report indicates that the Veteran had residual weakness of the left shoulder with some minimal winging of the left scapula.  The Veteran reported some pain in the left side of the neck, left shoulder and left side of the upper back.  On physical examination, the 1st, and 7th through 10th and 12th cranial nerves were intact.  The Veteran had hypalgesia on the left in the mandibular distribution of the third part of the sensory portion of the 5th cranial nerve, secondary to the in-service operation for the cervical abscess.  The Veteran's motor system, coordination, sensory and reflex examinations were all normal.  The Veteran was found to have a minimal neuropathy of the left spinal accessory nerve.  

The Veteran was seen again for a November 1966 VA examination.  The Veteran complained again of pain on the left side of his neck and in the left shoulder at times.  The report contains similar findings, with normal results for the 1st through 10th and twelfth cranial nerves.  The 11th cranial nerve had weakened elevation of the left arm and atrophy of the left trapezius.  He had left scapula winging due to the loss of the lower portion of the trapezius.  The remaining results were normal.  

The Veteran was seen for an August 2010 VA examination in connection with this claim.  Following a full physical examination and interview, the examiner indicated that it was unlikely that the service-connected neuropathy of the left spinal accessory nerve could cause cervical spine osteoarthritis or make it worse.  The examiner clarified in an April 2011 addendum that the neurological examination revealed no objective findings of left facial or left spinal nerve accessory dysfunction.  The examiner indicated that the lack of clinical impairment for the nerves was the basis for the opinion.  The examiner completed a July 2011 addendum to similar effect clarifying that there was no causation to include a permanent worsening of the effects of cervical spine arthritis by the service-connected neuropathy.  The rationale for this was that there was no evidence of dysfunction of the spinal accessory nerve or the facial nerve.  There was subjective sensory loss in the fifth cranial nerve divisions (1 and 2) and in the cervical neck area, but these were not felt to play a role in cervical neck arthritis, and there was less than a 50% probability.  

On balance, the evidence of record does not support the Veteran's claim.  The medical evidence, notably the August 2010 VA examination and the subsequent addenda, reflect that there is no causal relationship between the claimed disability and the service-connected disability.  The Board notes that the Veteran has articulated his own belief that the disabilities are related, but whether a service-connected disability has affected a nonservice-connected disability is a complex medical question that is the province of trained medical professionals, and there is no indication whatsoever that the Veteran has any medical training or credentials.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the Veteran has not reported that a medical professional has told him that his osteoarthritis was caused or worsened by the presence of the left spinal accessory neuropathy.  The Board thus finds that the Veteran's statements are not competent to establish nexus on either causation or aggravation bases.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a relationship of either causation or aggravation bases between the service-connected left spinal accessory neuropathy and the cervical spine arthritis.  The Veteran's contentions to the contrary are not competent evidence.  The August 2010 VA examination with addenda provide a competent medical opinion against a relationship.  There is no contrary medical evidence.  The Board concludes that service connection is not warranted on a secondary basis.  The Board turns to consider direct service connection.  

The Veteran has, at times, contended that his service-connected left spinal accessory neuropathy has caused pain in his neck since service.  The December 1961 and November 1966 VA examination reports show complaints of left side neck pain.  The Board notes that the Veteran is not reporting a specific diagnosis; instead, he offers his lay observation of pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran's lay report of pain at all times since service is not a competent diagnosis of a disability present at all times since service.  See Jandreau, supra.  The Veteran has not reported that a medical professional has told him that his degenerative arthritis was related to these complaints of pain or his in-service treatment.  The Board finds that the Veteran's report is competent only for the purpose of reporting lay symptomatology, not for diagnosing the presence of a disability.  Because the Veteran was provided a specific evaluation during service which resulted in negative findings for the cervical spine, the Board concludes that the disability was not present during service.  The disability was not manifest for decades after service.  The Veteran was seen for a September 2005 VA examination which considered the degenerative arthritis unrelated to the history of a cervical abscess with surgical treatment during service and unrelated to the Veteran's left spinal accessory nerve impairment.  An April 2009 VA examination report indicates that degenerative joint disease (osteoarthritis) is mostly caused by degeneration and the aging process.  It is not caused by traumatic injury to the local nerve.  The Veteran himself has argued that the osteoarthritis is secondary to the service-connected disability, not the direct result of service.  The Board finds that the preponderance of the evidence is against a relationship between degenerative arthritis of the cervical spine and service.  As such, the Board concludes that service connection is not warranted on a direct basis.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine arthritis, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Prior to initial adjudication of the Veteran's claim, August 2005 and March 2006 letters fully satisfied the duty to notify provisions.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board also concludes that VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded April 2009 and August 2010 medical examinations to obtain an opinion as to whether his cervical spine arthritis was the result of his service-connected left spinal accessory neuropathy.  These opinions were rendered by medical professionals following thorough a examination, an interview of the Veteran, and a review of the claims file.  The examiners obtained an accurate history and considered the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  The August 2010 report was supplemented by April and July 2011 addenda to address remaining questions in regard to the claim.  Rationales pertinent to the facts of the case were provided.  Therefore, the Board finds that the examination is adequate.     

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's February 2009 remand instructed that the RO take steps to obtain the records of Veteran's 1965 treatment for a stomach ulcer at the East Side General Hospital in Detroit, Michigan and provide the Veteran with a VA examination in connection with his claim to provide opinions as to whether his service-connected disability caused or permanently worsened the cervical spine arthritis.  The Veteran's 1965 records are not relevant to the instant appeal, having been obtained for the Veteran's irritable bowel claim.  The Veteran was seen for an April 2009 VA examination in connection with this claim which addressed whether the Veteran's cervical spine arthritis was not caused by his service-connected disability.  The RO returned to the claim to the Board.  The Board remanded in June 2010 because the April 2009 VA examination report did not address the permanently worsening portion of the prior remand instruction.  The Veteran was seen for another VA examination in August 2010, the report of which was supplemented by April and July 2011 addenda.  For the reasons explained above, the Board finds that the August 2010 report with the addenda adequately address the medical questions in this case.  The Board finds that the RO complied substantially with February 2009 and June 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for cervical spine arthritis, to include as secondary to service-connected neuropathy of the left spinal accessory nerve, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


